Citation Nr: 1226776	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-40 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for idiopathic thrombocytopenia purpura (ITP).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the St. Petersburg, Florida VARO that granted service connection for ITP rated 0 percent, effective May 14, 2004.  In December 2008 and June 2011 the case was remanded for additional development.


FINDINGS OF FACT

1. Prior to October 25, 2006 and from July 23, 2008 to June 17, 2011 the Veteran's ITP was manifested by a platelet count not less than 100,000, without bleeding.

2. From October 25, 2006 to July 23, 2008, and from June 17, 2011 the ITP is reasonably shown to have been manifested by a platelet count between 70,000 and 100,000 (but not less), without bleeding.


CONCLUSION OF LAW

The Veteran's ITP warrants "staged" increased ratings of 30 percent from October 25, 2006 to July 23, 2008 and 30 percent from June 17, 2011; compensable ratings are not warranted for the periods prior to October 25, 2006 and from July 23, 2008 to June 17, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.117, Diagnostic Code (Code) 7705 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a March 2012 supplemental SOC readjudicated the matter after the Veteran and her representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured and the RO arranged for a VA examination in February 2009 and secured a VA medical opinion in September 2011.  The examination and opinion are adequate for rating purposes as they note the findings necessary for a proper adjudication of the matter and (based on the provider's expertise) present them (with explanation) in a form suitable for use in applying the schedular criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

ITP is rated under Code 7705, which provides for a 0 percent rating where there is a stable platelet count of 100,000 or more, without bleeding.  A 30 percent rating is assigned for a stable platelet count of 70,000 to 100,000, without bleeding.  A 70 percent rating is assigned for a platelet count between 20,000 and 70,000, not requiring treatment, without bleeding.  A 100 [maximum schedular] rating is assigned for a platelet count less than 20,000 with active bleeding, requiring treatment with medication and transfusions.  38 C.F.R. § 4.117.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

On October 2004 VA examination it was noted that a peripheral blood smear on October 12, 2004 revealed a platelet count of 160,000, which was within normal limits.  The Veteran reported no bruising or complications of ITP.  The diagnosis was ITP presently resolved or inactive.  

On February 2009 VA examination the Veteran reported that she had no symptoms related to ITP, was not on any current therapy, and had no episodes of bleeding or infections.  The diagnosis was thrombocytopenia with no residuals.  

An August 2009 VA medical advisory opinion notes a diagnosis of moderate thrombocytopenia with severely low platelet counts on automatic calculation with platelet counts found to be adequate when checked manually.  The provider noted that she could not say, without resorting to speculation, the true platelet count, but that it was likely above 70,000.  

An April 2010 VA outpatient treatment record notes that a May 21, 2009 peripheral smear revealed the Veteran's platelets to be adequate (estimated at 120,000) and that she denied any bleeding episodes.  

A March 2011 VA outpatient treatment record notes that the Veteran's platelets were large in size and incorrectly counted by lab machines, but were routinely 100-120,00 when viewed under microscope.  It was noted that the Veteran remained without any bleeding problems.  

A July 2011 VA outpatient treatment record notes that the Veteran's platelets were large in size on smears and had been routinely greater than 100,000.

A September 2011 VA outpatient treatment record (incorporated in a September 2011 VA opinion) notes that the Veteran's platelets were irregular in size; the platelet count estimate was 80-100,000.

In a September 2011 VA medical advisory opinion the consulting provider noted that reliable manual platelet count estimates from October 2004 to the present were:

Date
Count in K/cmm
10/18/04
160,000
7/28/05
At least 100,000
10/25/06
Greater than 50,000
10/17/07
Considerably more than 22,000
7/23/08
120,000
5/21/09
At least 100,000
6/23/09
100,000
8/26/09
At least 100,000
12/18/09
120,000
4/19/10
120,000
8/19/10
120,000
3/15/11
100-120,000
6/17/11
80-100,000
7/11/11
80-100,000

She noted that the Veteran's platelet count on January 27, 2009 was an automatic count.  She noted that she could not provide (without a resort to mere speculation) the Veteran's true platelet counts for the intervening periods between reliable manual counts, but that based on medical records it was likely at least 50,000 but more likely between 80 and 120,000.

The Veteran's ITP was diagnosed in service; the November 2004 rating decision granted service connection for ITP and assigned a 0 percent rating under Code 7705, primarily based on a manual platelet count of 160,000 on October 12, 2004.  The record shows (as acknowledged by VA treating providers) that she has large platelets (which renders calculated/automatic platelet counts inaccurate).  Her treatment records consistently note that automatic platelet counts show considerably lower counts than those on estimated on manual peripheral smear testing.  Accordingly, assigning ratings based primarily on automatic platelet counts would be inappropriate; instead, the most reliable platelet counts possible, here manual counts and estimates by consulting experts are more appropriate for use in rating the disability.    

The Board observes at the outset that because of the acknowledged difficulties with automatic platelet counts (based on the size of the platelets) it has been established that such counts are inaccurate.  Because manual count estimates are expressed in terms not obviously amenable to schedular criteria application (at least, considerably more than) the Board will rely extensively on the estimates provided by the consulting experts, with resolution of reasonable doubt regarding degree of disability in the Veteran's favor, as mandated under 38 C.F.R. § 4.3.    

      Prior to October 25, 2006 and from July 23, 2008 to June 17, 2011 

The manual count estimates for this time period were stable and consistently greater than 100,000.  Using the longitudinal estimates of record in conjunction with reliable manual count estimates (all 100,000 or greater); there is no reliable evidence that the Veteran had a platelet count less than 100,000 for any distinct period of time during these periods.  Accordingly, a compensable schedular rating for ITP for the periods prior to October 25, 2006 and from July 23, 2008 to June 17, 2011 is not warranted.  

      From October 25, 2006 to July 23, 2008 
      
The manual (and considered reliable) platelet count estimates during this period included "greater than 50,000 on October 25, 2006" and "considerably more than 22,000" (the automatic count) on October 17, 2007.  These estimates are couched in terms of uncertainty (i.e, no numerical value is assigned to the terms "considerably more than and "greater than"; nonetheless they establish the low end parameter of the Veteran's platelet count.  Furthermore, because they also represent isolated findings at a specific point in time (and are not shown to reflect a range during a specific period, they cannot be dispositive of the rating for any distinct period.  The September 2011 VA consulting expert has opined that during the appeal period the Veteran's platelet count was likely between 80,000 and 120,000.  The August 2009 VA consulting provider estimated that the Veteran's platelet count was likely above 70,000 (although not specifying the time frame).  Taking all of the evidence for this period into consideration the Board finds that the record reasonably shows that the Veteran's platelet count during this period ranged between 70,000 and 100,000.  Accordingly, a 30 percent (but no higher) schedular rating for the Veteran's ITP is warranted from October 25, 2006 to July 23, 2008. 

      From June 17, 2011 

The Veteran's manual count estimate on June 17, 2011 was between 80,000 and 100,000.  Subsequent counts on July 11, 2011 and in September 2011 noted that the Veteran's platelet count was again 80-100,000.  Again taking into consideration the VA consulting providers longitudinal estimates of the Veteran's platelet counts (greater than 70,000 and between 80,000 and 120,000), the Board finds that resolving all reasonable doubt in favor of the Veteran, the evidence of record reasonably establishes that the Veteran's platelet count meets the criteria for a 30 percent schedular rating (stable count between 70,000 and 100,000, without bleeding).  Accordingly, a 30 percent (but no higher) schedular rating for the Veteran's ITP is warranted from June 17, 2011.

The Board has also considered whether referral for extraschedular consideration is warranted.  The Veteran has not reported nor does the medical evidence show that she has any symptoms of ITP other than a low platelet count.  There is no objective evidence of any functional impairment due to ITP not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as there is no functional impairment or symptoms shown (or alleged) which would impact employment, and as the Veteran has not alleged unemployability due to ITP, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 





ORDER

"Staged" increased ratings of 30 percent (but no higher) for the Veteran's ITP are granted from October 25, 2006 to July 23, 2008 and from June 17, 2011, subject to the regulations governing the payment of monetary awards; compensable ratings for the other periods under consideration are denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


